UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-7645


CHRISTOPHER ODOM,

                Plaintiff – Appellant,

          v.

STATE OF SOUTH CAROLINA; STATE OF SOUTH CAROLINA TAXPAYERS;
CITY OF CHARLESTON TAXPAYERS; CITY OF NORTH CHARLESTON
TAXPAYERS; CARTA BUS; COUNTY OF CHARLESTON TAXPAYERS;
CHARLESTON COUNTY PUBLIC DEFENDER'S OFFICE; SHERIFF AL
CANNON EMPLOYEES; SHERIFF AL CANNON; SHERIFF AL CANNON
DETENTION CENTER; CITY OF CHARLESTON POLICE DEPARTMENT;
CITY OF NORTH CHARLESTON POLICE DEPARTMENT; DEPARTMENT OF
SOCIAL SERVICES; SOG, of Sheriff Al Cannon Detention
Center; GOVERNOR NIKKI HALEY; SOUTH CAROLINA DEPARTMENT OF
MENTAL HEALTH; G. WERBER BRYAN PSYCHOLOGICAL HOSPITAL; DR.
FERLANTO; DR. GRISWALD; CRAFTS FARROW STATE HOSPITAL; SCDMH
EMPLOYEES; SCDMH STAFF; SCDMH SECURITY; DHEC; CHAMPUS;
MEDICAL UNIVERSITY OF SOUTH CAROLINA; JUST CARE; GEO;
CHARLESTON COUNTY SOLICITORS OFFICE; UNITED STATES DISTRICT
COURT; FOURTH CIRCUIT COURT OF APPEALS; UNITED STATES
SUPREME COURT; SOUTH CAROLINA COURT OF APPEALS; DR. RUSSELL
KEITH;   J.   BENNICE;    DEFENDANTS   LIABILITY   INSURANCE
POLICYHOLDER;   ALAN  WILSON;   ALBERT   PIERCE;  SC   STATE
TREASURY; SCDMH HEALTH CARE PROVIDERS,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.    Richard Mark Gergel, District
Judge. (5:14-cv-02441-RMG)


Submitted:   March 23, 2015                 Decided:   April 2, 2015
Before AGEE and    KEENAN,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Christopher A. Odom, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

     Christopher       Odom     appeals        the    district     court’s       order

adopting in part the recommendation of the magistrate judge and

dismissing    without    prejudice      Odom’s       42   U.S.C.   §   1983   (2012)

complaint.    This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen    v.    Beneficial       Indus.    Loan     Corp.,   337 U.S. 541,

545-46 (1949).        Because Odom may proceed with his claims by

filing   another      complaint    and        providing     factual      allegations

specifying how the named defendants violated his constitutional

rights, the order he seeks to appeal is neither a final order

with respect to those claims nor an appealable interlocutory or

collateral order.       See Domino Sugar Corp. v. Sugar Workers Local

Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).                      Accordingly,

we dismiss the appeal for lack of jurisdiction.                    We deny Odom’s

motion   to   amend   his     claim.      We    dispense    with   oral     argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                           DISMISSED




                                          3